      Case: 1:20-cv-03661 Document #: 58 Filed: 10/27/20 Page 1 of 2 PageID #:1328




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 HYDRAFLOW INDUSTRIES LIMITED,

          Plaintiff,                                            Civil Action No.: 1:20-cv-03661
 v.
                                                                Judge Sharon Johnson Coleman
 THE PARTNERSHIPS AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,                       Magistrate Judge Susan E. Cox

          Defendants.


                              SATISFACTION OF JUDGMENT

        WHEREAS, a judgment was entered in the above action on January 8, 2019 [51] in favor

of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                 NO.                                  DEFENDANT
                  58                                      Besttops
                  71                                         Rtic
                  67                                  Iiiiiiiiiiiiiiiiiiii


THEREFORE, full and complete satisfaction of said judgment as to above identified Defendants

is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed to make an

entry of the full and complete satisfaction on the docket of said judgment.
Case: 1:20-cv-03661 Document #: 58 Filed: 10/27/20 Page 2 of 2 PageID #:1329



  DATE D: October 23, 2020                     Respectfully submitted,




                                               Yanling Jiang (Bar No. 6309336)
                                               JiangIP LLC
                                               111 West Jackson Blvd., Suite 1700
                                               Chicago, Illinois 60604
                                               Telephone: 312-675-6297
                                               Email: yanling@jiangip.com

                                               ATTORNEY FOR PLAINTIFF




  Subscribed and sworn before me by Yanling Jiang, on this 23rd of October, 2020.

  Given under by hand and notarial seal.




                                               Notary Public
                  MICHAEL SEVERT
                    Official Seal
      1    Notary Public • State of Illinois
      , My Commis sion Expires Sep 11, 2023
                                                           :tl
                                               State of ---------

                                               County of
